Citation Nr: 1746134	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-11 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to a separate rating for hypertension related to diabetes mellitus, type II.

3.  Entitlement to a separate rating for erectile dysfunction related to diabetes mellitus, type II.  

4.  Entitlement to a separate rating for visual impairment related to diabetes mellitus, type II due to diabetic retinopathy, diagnosed also as macular edema and cataracts.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded these claims in June 2014 for additional development.

Evidence added to the record since the issuance of the May 2015 supplement statement of the case, to the extent relevant to the claims decided herein, is redundant of the evidence already of record.  Thus, remand for initial RO consideration is not necessary.  In any case, in an August 2017 brief, the Veteran's representative appeared to waive initial RO consideration.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's diabetes requires the restricted diet and use of hypoglycemic agents and daily insulin to control, but not regulation of activities. 

2.  The Veteran's hypertension requires continuous oral medication for control, but does not have a history of diastolic pressure of 100 or more.

3.  The Veteran's is erectile dysfunction results in loss of erectile power, but is not accompanied penile deformity.

4.  The Veteran is not entitled to separate ratings for visual impairment due to macular edema or cataracts related to diabetes.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.119, Diagnostic Codes (DC) 7913 (2016).

2.  The criteria for a separate compensable rating for hypertension, as a complication of diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, DC 7101 (2016).

3.  The criteria for a separate compensable rating for erectile dysfunction, as a complication of diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115b, DC 7522 (2016).

4.  The criteria for a separate rating for visual impairment due to macular edema and cataracts, as a complication of diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.79, DC 6027, 6064.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


General Rating Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Diabetes Mellitus

The Veteran is currently in receipt of an initial 20 percent rating for diabetes mellitus, type II.  He argues that a higher rating is warranted because he is on a restricted diet and has been prescribed regulation of activities.  In an August 2017 brief, the Veteran's representative contends that, at the least, a higher rating should be warranted for an earlier part of the rating stage since it was not noted that the regulation of activities was not required until a VA examination in March 2015.

Diabetes mellitus is rated under 38 C.F.R. § 4.119, DC 7913.  The criteria provide that a 10 percent rating is warranted for diabetes mellitus that is manageable by restricted diet only.  A 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (defined within the diagnostic code as avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

A January 2010 VA examination notes diabetes with onset in 1998 or 1999.  Oral medication was started in 2007.  By the time of the examination he was on once daily insulin.  The Veteran reported episodes of hyperglycemic reactions or ketoacidosis, but did not require hospitalization.  No visual impairment, kidneys disease, or neurological disease was noted at this time, though the examination did note some hair loss and shiny skin in the lower extremities, numbness in the 4th and 5th digits of the right hand were noted.  Blood pressure measured 136/71, 149/73, and 141/68.  The examination also noted that the Veteran retired as an airline pilot in 2006 due to age or duration of work.

The Veteran was afforded another VA examination in December 2011.  Ischemic Heart Disease (IHD), hypertension, erectile dysfunction, diabetic retinopathy, and macular edema were noted.  As to diabetes itself, the Veteran used oral hypoglycemic agents and a once daily insulin injection to control his diabetes.  He had less than two visits per month to a diabetic care provider and no hospitalizations in the prior 12 months.  Unintentional weight loss or loss of strength attributable to diabetes was noted to be absent.  

A third VA examination was conducted in March 2015, pursuant to the Board's remand.  At that time, the Veteran continued to treat his diabetes with a restricted diet, prescribed oral hypoglycemic agents, and insulin, which he had begun taking more than once per day.  It was reported that there was no regulation of activities.  The Veteran required treatment from a diabetic care practitioner less than twice per month and had no hospitalizations over the previous 12 months due to diabetes, or unintentional weight loss or loss of strength related to diabetes.  Diabetic retinopathy and erectile dysfunctions were noted as complications of diabetes.  Renal disease was noted as absent, and the examiner stated that there was no common physiologic pathway between the hypertension and diabetes when there is no renal disease.

In consideration of the evidence of record, the Board finds that a rating in excess of 20 percent for diabetes mellitus is not warranted.  The Veteran's diabetes is controlled by restricted diet, hypoglycemic agents, and insulin, which is contemplated by the 20 percent rating.

However, a higher initial rating, including 40 percent, is not warranted because the evidence does not show that the diabetes mellitus has resulted in regulation of activities.  The Veteran contends that because of his inability to retain a pilot's license, this element of the claim is met.  The Board does not find that these circumstances meet the definition of avoidance of strenuous occupational and recreational activities.  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that medical evidence is required to support this criterion.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  

The Veteran's representative points out that, in May 2012, the Veteran stated that his doctor has him on restricted activities.  The Board acknowledges that the Veteran is competent to report what his doctor has told him.  However, the Board does not find this sufficient to establish regulation of activities in this case, even for this earlier period.  The Board has no way of knowing whether the doctor's statement meant that the specific definition for regulation of activities for VA purposes was met.  Moreover, the other aspects of the record do no support such a finding.  For instance, VA treatment records, even since 2009, reflect that the Veteran should get regular exercise, including brisk walking.  Additionally, testing showed that the Veteran's exercise functional capacity was normal.  Furthermore, the March 2015 VA examiner expressly found that regulation of activities was not required.  Therefore, the Board finds that the evidence weighs against this criterion being met.

Without a finding of a requirement of regulation of activities, a higher initial rating is not warranted for diabetes mellitus because the criteria are in the conjunctive.  See Camacho, 21 Vet. App. at 366-67.  As such, the preponderance of the evidence is against an initial rating higher than 20 percent for diabetes mellitus, type II, and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Thus, a higher initial rating is not warranted.

Related Conditions

The Veteran also contends that he is entitled to separate ratings for hypertension, macular edema, cataracts, and erectile dysfunction.  In the August 2017 brief, the Veteran's representative reiterated that these conditions should entitle the Veteran to separate evaluations because they are distinct disabling conditions.  A separate rating is only available if a related condition is compensable, otherwise it is part of the diabetic process.  See 38 C.F.R. § 4.119, DC 7913, Note 1.  No other potential ratable complications has been expressly or reasonably raised by the record.

Hypertension

According to DC 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension), a 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more, a 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more, a 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, and a 10 percent rating is assigned if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  This DC contemplates the ameliorative effects of medication.  See McCarroll v. McDonald, 28 Vet. App. 267, 271-73 (2016).

The Veteran takes daily oral medication to control hypertension.  In December 2009, the Veteran's blood pressure was 144/82 and in May 2010 it was 138/78.  In January 2009, blood pressure was 136/71, 149/73, and 141/68.  In December 2011, blood pressure was noted as 150/60 and 146/80, at this time blood pressure was noted as slightly high, but that the Veteran did not take his medication.  In March 2015, blood pressure was measured as 145/84, 145/82, and 145/85.   At his most recent VA examination, it was reported that the Veteran did not have a history of diastolic blood pressure predominately 100 or more.

These records are the most probative information of record.  Therefore, while the Veteran requires continuous medication for control of his blood pressure, and blood pressure is recognized as being related to diabetes, a compensable rating is not warranted because there is no history of diastolic pressure greater than 100.  Thus, it remains part of the diabetic process.

Erectile Dysfunction

VA rates erectile dysfunction under 38 C.F.R. § 4.115b, DC 7522, which provides for a 20 percent rating for penis deformity with loss of erectile power.  Otherwise, a noncompensable rating is assigned.  

The most probative evidence for this claim is the December 2011 VA examination, as well as the March 2015 VA examination.  A diagnosis of erectile dysfunction was confirmed.  The physical examination was normal in December 2011.  Notably, in March 2015, although the Veteran was not physically examined per his request, he denied penile deformity or abnormality.  The Board finds the Veteran's report credible as he has firsthand knowledge.

This is sufficient evidence to find that the Veteran's erectile dysfunction results in loss of erectile power but is not accompanied penile deformity.  There is no contention that there is deformity.  Without accompanying deformity, a compensable rating is not warranted.  See VBA Manual, M21-1, III.iv.4.I.3.b. (the condition is not compensable in the absence of penile deformity).  Instead, the Veteran has also been granted SMC at the statutory rate for loss of use of a creative organ, pursuant to 38 U.S.C.A. § 1114(k).  This compensates the effects of the erectile dysfunction.  Therefore, a separate compensable rating is not warranted for erectile dysfunction and it remains part of the diabetic process.
Visual Impairment

For cataracts, preoperative or postoperative where there is a replacement lens evaluation is based on visual impairment.  Post-operative, if there is not a replacement lens, evaluation is based on aphakia.  The Veteran's cataracts, at the time of the most recent examination in June 2015 were preoperative, so evaluation will be based on visual impairment.  38 C.F.R. § 4.79, DC 6027.  Further, at the June 2015 VA examination, impairment to visual acuity was said to be caused by diabetic retinopathy with macular edema.  Therefore, the Veteran's vision will be rated under the criteria for visual impairment for these conditions.

In April 2012, the Veteran underwent a VA examination.  His distance vision was 20/40 or better corrected and uncorrected in the right eye.  In the left eye, distance vision was 20/70 uncorrected and 20/40 or better corrected.  Near vision was 20/200 uncorrected and 20/40 or better corrected in each eye.  Peripheral scattered fundus was noted, but there was no defect to the visual field.  A November 2013 VA treatment record indicates that the Veteran's right eye vision was 20/40 and left eye vision was 20/25.

In December 2014, the Veteran underwent another VA eye examination.  His right eye distance vision was 20/40 or better both corrected and uncorrected.  Left eye distance vision was 20/70 uncorrected and 20/40 or better corrected.  Right and left eye near vision were 20/200 uncorrected and 20/40 or better corrected.  A few hemorrhages from macula were noted, but there was no visual field defect.  In April 2015, the Veteran's vision was noted as 20/30 bilaterally, with no indication of whether vision was corrected or uncorrected.

At the June 2015 VA examination, distance vision was 20/50 uncorrected and 20/40 or better corrected in the right eye and 20/40 or better both corrected and uncorrected in the left eye.  Near vision was 20/200 uncorrected and 20/40 or better corrected in the right eye and 20/100 uncorrected and 20/40 or better corrected in the left eye.  A visual field defect was noted, but contraction of visual field and scotoma were absent.

Based on 38 C.F.R. § 4.76(a), the Board is to rate visual acuity based on corrected distance vision, or 20/40 in this case in each eye.  Under 38 C.F.R. § 4.79 DC 6064, when vision in each eye is 20/40, a noncompensable rating applies.   The Veteran is not entitled to a separate rating for visual impairment due to diabetic retinopathy, macular edema, and cataracts.  No visual field defect, or other compensable disorder was noted.  Therefore, a separate compensable rating for eye disabilities related to diabetes is not warranted, and they are instead part of the diabetic process.

In sum, while hypertension, erectile dysfunction and the eye conditions are complications of the Veteran's service-connected diabetes, type II, the preponderance of the evidence is against a showing that they manifest in compensable symptomatology.  Therefore, the benefit-of-the-doubt doctrine is not applicable and separate compensable ratings are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Lastly, in the August 2017 brief, the Veteran's representative contends that new VA examinations are warranted because the 2014 and 2015 examinations are too remote.  However, the mere passage of time does not trigger VA's duty to assist in providing a new VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 180-83 (2007).  There is no showing that there has been a change in any of the conditions or an indication that they have worsened.  Thus, the Board does not find that a new VA examination is warranted.






	(CONTINUED ON NEXT PAGE)





ORDER

An initial rating higher than 20 percent for diabetes mellitus is denied.

A separate compensable rating for hypertension is denied.

A separate compensable rating for erectile dysfunction is denied.

A separate compensable rating for visual impairment based on diabetic retinopathy, macular edema and cataracts, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


